Citation Nr: 1017536	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-38 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 24, 
2002 for the grant of service connection for lumbar 
degenerative disc disease (DDD), including whether there was 
clear and unmistakable error (CUE) in a March 1986 rating 
decision.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to April 
1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
January 2007 and January 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The January 2007 decision assigned 
a disability rating of 20 percent and an effective date of 
June 24, 2002 for the Veteran's lumbar DDD, implementing the 
Board's prior December 2006 decision granting service 
connection for this condition secondary to already 
service-connected disability.  The January 2008 decision 
denied the Veteran's claim for a TDIU.

The Veteran filed several substantive appeals (VA Form 9s) 
concerning his claims for an earlier effective date for the 
grant of service connection for his lumbar DDD and a TDIU.  
And it was unclear whether wanted a hearing at the RO before 
a Veterans Law Judge of the Board, also more commonly 
referred to as a Travel Board hearing.  So the Board sent him 
a letter in April 2010 asking that he clarify whether he 
wanted a hearing and, if he did, the specific type of 
hearing.  He responded later in April 2010 that he did not 
want a hearing, so none was scheduled, indicating instead 
that he wanted his case considered on the evidence already of 
record.

Regrettably, the Board is remanding the Veteran's claim for a 
TDIU to the RO via the Appeals Management Center (AMC) for 
further development and consideration.  However, the Board is 
going ahead and deciding the earlier-effective-date claim.




FINDINGS OF FACT

1.  In an October 1984 rating decision, the RO determined the 
Veteran's already service-connected right ankle (distal tibia 
and fibula) disability did not warrant a rating higher than 
20 percent.  He did not appeal that decision, so it became 
final and binding on him based on the evidence then of 
record.

2.  In November 1985, the Veteran filed another claim for a 
rating higher than 20 percent for his right ankle disability.  
He also requested service connection for right hip and leg 
disability secondary to the service-connected right ankle 
disability.

3.  In a March 1986 rating decision, the RO denied all of 
those claims, and the Veteran initiated an appeal by filing a 
timely Notice of Disagreement (NOD) in June 1986.  However, 
after having these claims readjudicated and again denied in a 
subsequent July 1986 rating decision and receiving a 
Statement of the Case (SOC) also in July 1986, he did not 
then file a timely substantive appeal (VA Form 9 or 
equivalent statement) to perfect his appeal to the Board, so 
those decisions also are final and binding on him based on 
the evidence then of record.

4.  Yet another claim in March 1989 requested a higher rating 
for the right ankle disability and additional compensation 
for associated right hip and leg disability.

5.  After having the Veteran reexamined, the RO denied the 
claim for a higher rating for the right ankle disability in 
an October 1989 decision, which the Veteran also did not 
appeal, so it, too, is final and binding on him based on the 
evidence then of record.

6.  An October 1996 RO decision increased the rating for the 
right ankle disability from 20 to 40 percent retroactively 
effective from October 17, 1995; the Veteran also received a 
temporary 100 percent rating as of October 24, 1995, under 
the provisions of 38 C.F.R. § 4.30 ("paragraph 30") for 
convalescence following right ankle surgery (fusion); the 40 
percent rating resumed as of May 1, 1996; however, the RO 
denied his claim for a TDIU.

7.  The Board issued a decision in May 1998 denying a rating 
higher than 40 percent for the right ankle disability and 
remanding the claim for a TDIU (and for service connection 
for a psychiatric disorder - namely, depression, which the 
Veteran also was alleging was secondary to his right ankle 
disability) for further development and consideration.

8.  The Board subsequently issued a decision in December 1999 
also denying these remaining claims for service connection 
for a psychiatric disorder and a TDIU.

9.  The Veteran did not appeal either or those Board 
decisions.

10.  In January 2001 the Veteran filed a claim for service 
connection for right foot and knee disability secondary to 
his service-connected right ankle disability; he also again 
requested a higher rating for his right ankle disability and 
subsequently, in May 2001, he reasserted his claim of 
entitlement to service connection for right hip disability 
also secondary to his service-connected right ankle 
disability.

11.  In response those most recent claims, the RO issued a 
decision in February 2002 denying a rating higher than 40 
percent for the right ankle disability, but granting service 
connection for patellofemoral arthritis of the right knee and 
for a scar on the right ankle and assigning separate 10 
percent ratings for each of these additional disabilities 
secondary to the right ankle disability.  But the RO 
continued to deny the claims for service connection for right 
hip and foot disorders secondary to the service-connected 
right ankle disability.

12.  On June 24, 2002, in response to that February 2002 
decision, the Veteran requested reconsideration of the denial 
of his claim for service connection for a right foot 
disorder; he also for the first time alleged entitlement to 
service connection for lumbar disc syndrome (DDD) secondary 
to his service-connected right ankle disability.

13.  This claim for secondary service connection for lumbar 
DDD was initially denied by the RO in October 2002, but later 
granted in a December 2006 Board decision.

14.  In promulgating the Board's December 2006 grant of 
service connection for the lumbar DDD, the RO issued a 
decision in January 2007 assigning a disability rating of 20 
percent retroactively effective from June 24, 2002, the date 
of receipt of this claim.

15.  Prior to June 24, 2002, the Veteran had not filed either 
an informal or a formal claim for any low back disorder 
related to his military service, including secondarily by way 
of his service-connected right ankle disability.

16.  In a statement received in May 2007, the Veteran 
indicated he disagreed with the effective date assigned for 
his service-connected lumbar DDD.

17.  In an even more recent statement dated in February 2009, 
the Veteran alleged CUE in the earlier March 1986 RO rating 
decision because of mischaracterization of his disability.  
Specifically, he contends his claim should have been 
considered for a low back disorder and not a right hip 
disorder.


CONCLUSIONS OF LAW

1.  That March 1986 RO rating decision, which determined the 
Veteran's right hip disorder was not secondary to his 
service-connected right ankle disability, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2009).

2.  The criteria are not met for an effective date earlier 
than June 24, 2002, for the grant of service connection for 
the lumbar DDD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.159, 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the effective-date claim has been properly developed 
for appellate review.  The Board will then address this claim 
on its merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
effective date assigned following the grant of service 
connection for lumbar DDD.  So the claim, as it arose in its 
initial context, has been substantiated - indeed granted.  
Therefore, additional VCAA notice is not required because the 
intended purpose of the notice has been served.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel also has held that no additional VCAA 
notice is required in this circumstance for such a downstream 
issue, and that a Court decision suggesting otherwise is not 
binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  The Board is bound by the General Counsel's 
opinion, as the Chief Legal Officer of the Department.  38 
U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA 
notice letter in this situation concerning the downstream 
earlier-effective-date claim, the provisions of 38 U.S.C.A. § 
7105(d) require VA to issue a statement of the case (SOC) if 
the disagreement is not resolved.  And since the RO issued an 
SOC in October 2007 and a supplemental statement of the case 
(SSOC) in December 2008 addressing the downstream effective-
date claim, which included 


citations to the applicable statutes and regulations and a 
discussion of the reasons and bases for not assigning an 
effective date earlier than June 24, 2002, no further notice 
is required.  See also Goodwin v. Peake, 22 Vet. App. 128 
(2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development 
of the downstream effective-date claim has been accomplished, 
and therefore appellate review of this claim may proceed 
without prejudicing the Veteran.  Moreover, as will be 
explained, resolution of this claim ultimately turns on when 
he filed this claim, so an examination and opinion - 
including a "retrospective" opinion, are not needed to 
fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-
(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. 
Peake, 22 Vet. App. 80, 86 (2008).  Accordingly, the Board 
finds that no further notice or assistance is needed to meet 
the requirements of the VCAA.

II.  Procedural and Factual Background

In an October 1984 rating decision, the RO determined the 
Veteran's already service-connected right ankle (distal tibia 
and fibula) disability did not warrant a rating higher than 
20 percent.  He did not appeal that decision, so it became 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d); 20.200, 
20.302, 20.1103.

In November 1985, the Veteran filed another claim for a 
rating higher than 20 percent for his right ankle disability.  
He also requested service connection for right hip and leg 
disability secondary to the service-connected right ankle 
disability.  In a March 1986 rating decision, the RO denied 
all of those claims, and he initiated an appeal by filing a 
timely NOD in June 1986.  However, after having these claims 
readjudicated and again denied in a subsequent July 1986 
rating decision and receiving a SOC also in July 1986, he did 
not then file a timely substantive appeal (VA Form 9 or 
equivalent statement) to perfect his appeal to the Board, 
see 38 C.F.R. § 20.200, so those decisions also are final and 
binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d); 20.200, 20.302, 
20.1103.

Yet another claim in March 1989 requested a higher rating for 
the right ankle disability and additional compensation for 
associated right hip and leg disability.  After having the 
Veteran reexamined, the RO denied the claim for a higher 
rating for the right ankle disability in an October 1989 
decision, which he also did not appeal, so it, too, is final 
and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d); 20.200, 20.302, 
20.1103.

An October 1996 RO decision increased the rating for the 
right ankle disability from 20 to 40 percent retroactively 
effective from October 17, 1995; the Veteran also received a 
temporary 100 percent rating as of October 24, 1995, under 
the provisions of 38 C.F.R. § 4.30 ("paragraph 30") for 
convalescence following right ankle surgery (fusion); the 40 
percent rating resumed as of May 1, 1996; however, the RO 
denied his claim for a TDIU.

The Board issued a decision in May 1998 denying a rating 
higher than 40 percent for the right ankle disability and 
remanding the claim for a TDIU (and for service connection 
for a psychiatric disorder - namely, depression, which the 
Veteran also was alleging was secondary to his right ankle 
disability) for further development and consideration.

The Board subsequently issued a decision in December 1999 
also denying these remaining claims for service connection 
for a psychiatric disorder and a TDIU.  The Veteran did not 
appeal either or those Board decisions, so they also are 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Those 
Board decisions also subsumed the RO's decisions that had 
formed the basis of that appeal.  38 C.F.R. § 20.1104.

In January 2001 the Veteran filed a claim for service 
connection for right foot and knee disability secondary to 
his service-connected right ankle disability; he also again 
requested a higher rating for his right ankle disability and 
subsequently, in May 2001, he reasserted his claim of 
entitlement to service connection for right hip disability 
also secondary to his service-connected right ankle 
disability.  


In response those most recent claims, the RO issued a 
decision in February 2002 denying a rating higher than 40 
percent for the right ankle disability, but granting service 
connection for patellofemoral arthritis of the right knee and 
for a scar on the right ankle and assigning separate 10 
percent ratings for each of these additional disabilities 
secondary to the right ankle disability.  But the RO 
continued to deny the claims for service connection for right 
hip and foot disorders secondary to the service-connected 
right ankle disability.

On June 24, 2002, in response to that February 2002 decision, 
the Veteran requested reconsideration of the denial of his 
claim for service connection for a right foot disorder; he 
also for the first time alleged entitlement to service 
connection for lumbar disc syndrome (DDD) secondary to his 
service-connected right ankle disability.

This claim for secondary service connection for lumbar DDD 
was initially denied by the RO in October 2002, but later 
granted in a December 2006 Board decision.  In promulgating 
the Board's December 2006 grant of service connection for the 
lumbar DDD, the RO issued a decision in January 2007 
assigning a disability rating of 20 percent retroactively 
effective from June 24, 2002, the date of receipt of 
this claim.

III.  Whether the Veteran is Entitled to an Effective Date 
earlier than June 24, 2002, for the Grant of Service 
Connection for Lumbar DDD, Including Whether there was CUE in 
the March 1986 RO Rating Decision

As mentioned, in the January 2007 rating decision at issue 
the RO promulgated the Board's grant of service connection 
and assigned a 20 percent disability rating for the Veteran's 
lumbar DDD, effective retroactively from June 24, 2002, the 
date the RO determined he had filed this claim.  He wants an 
earlier effective date for this award, arguing that he had 
previously submitted a claim for service connection for his 
low back disorder in March 1986, which was incorrectly 
characterized as a claim for a right hip disorder.  So 
believes this alleged mischaracterization of his claim in 
that earlier decision was tantamount to CUE.  But for the 
reasons and bases discussed below, the Board disagrees and 
finds there are no grounds for assigning an effective date 
earlier than June 24, 2002, for this award.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a).  Any communication or action indicating an intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 
3.155(a), the Veteran or a representative of the Veteran can 
file an informal claim by communicating an intent to apply 
for one or more VA benefits.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  An informal claim must 
identify the benefit sought, see Stewart v. Brown, 10 Vet. 
App. 15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  

Also, according to 38 C.F.R. § 3.157(b), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA or uniformed 
services hospital will be accepted as an informal claim for 
increased benefits.  The date on the VA outpatient or 
hospital examination will be accepted as the date of informal 
claim.  38 C.F.R. § 3.157(b).

An "application" is used synonymously with "claim" and 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), 
cert. denied, 529 U.S. 1004 (2000).

Despite his contentions to the contrary, the record shows the 
Veteran first filed a claim for service connection for lumbar 
DDD on June 24, 2002.  Thus, according to 38 U.S.C.A. 
§ 5110(a), the effective date can be no earlier than June 24, 
2002, since this is the date of receipt of his claim for this 
disability.  Simply stated, the Board has reviewed the record 
in its entirety but finds neither a formal nor an informal 
communication prior to that date which can be construed as a 
claim for service connection for lumbar DDD.

In his May 2007 NOD, the only potential argument that may be 
gleaned from this statement is that an earlier effective date 
for the lumbar DDD is warranted because he had this condition 
for many years prior to filing his claim on June 24, 2002.  
But having a condition is not equivalent to actually filing a 
claim for the condition.  The provisions of 38 U.S.C.A. § 
5110 refer to the date an "application" is received.  And 
"date of receipt" means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).  Moreover, there is no basis for a 
free-standing earlier effective date claim from a matter 
addressed in a prior, final and binding, rating decision.  
See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  If there is 
only a free-standing claim, the claim should be dismissed 
without prejudice to refiling.  See Simmons v. Principi, 17 
Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, 
(2006).

A rating decision becomes final and binding if the Veteran 
does not timely perfect an appeal of the decision.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  Previous determinations that are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of CUE.  38 C.F.R. § 3.105(a).



The Court held in Sears v. Principi, 16 Vet. App. 244, 248 
(2002) that "[t]he statutory framework simply does not allow 
for the Board to reach back to the date of the original claim 
as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened claim."  
In order for the Veteran to be awarded an effective date 
based on an earlier claim, he has to show CUE in the prior 
denial of the claim, as a collateral attack.  Flash v. Brown, 
8 Vet. App. 332, 340 (1995).

In a February 2009 statement, the Veteran alleged CUE in the 
RO's March 1986 rating decision for failing to consider his 
low back disorder as secondary to his service-connected right 
ankle disability, rather than his right hip disorder.

But according to 38 C.F.R. § 3.105(a), in order for a claim 
of CUE to be valid, there must have been an error in the 
prior adjudication of the claim; either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  CUE must be pled with specificity.  
See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), 
aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 
2002).  

As the Court has further explained, for CUE to exist:  (1) 
either the correct facts, as they were known at that time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

CUE consists of "errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. at 313.  "It must 
always be remembered that [clear and unmistakable error] is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

A mere disagreement with how VA evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  Subsequently developed evidence may 
not be considered in determining whether error existed in the 
prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  Moreover, a failure on the part of the RO to fulfill 
its statutory duty to assist the Veteran with the development 
of facts pertinent to a claim does not constitute CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) similarly has held that, in order to be CUE, 
the error must be of a type that is outcome-determinative.  
See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

In that earlier March 1986 rating decision at issue denying 
service connection for a right hip disorder secondary to his 
service-connected right ankle disability, the Veteran claims 
the RO should have instead adjudicated this claimed 
disability as a low back disorder because he had been 
mistakenly informed that he had a right hip disorder by a VA 
treating physician.  See written statement from Veteran, 
dated in February 2009.  But his account of what this VA 
doctor purportedly said, filtered as it is through his lay 
sensibilities, is not competent medical evidence.  
Cf. Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Looking 
back at the file at the time of that March 1986 decision, 
there was no express or even implied mention of a low back 
disorder in the medical and other records in the file at that 
time.  Moreover, while VA must interpret a claimant's 
submissions broadly, VA is not required to conjure up issues 
not raised by a claimant.  The RO was not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed with VA.  See Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995).

The Federal Circuit Court has determined that, even when a 
Veteran has a claim to reopen, "he cannot obtain an 
effective date earlier than the reopened claim's application 
date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. 
Cir., 2005) (indicating that "no matter how [the Veteran] 
tries to define 'effective date,' the simple fact is that, 
absent a showing of CUE, he cannot receive disability 
payments for a time frame earlier than the application date 
of his claim to reopen, even with new evidence supporting an 
earlier disability date").  

Thus, because the Veteran did not appeal any of those earlier 
decisions, beginning in March 1986, which denied his claim 
for service connection for a right hip disorder, and did not 
file a claim for a low back disorder (lumbar DDD) until June 
24, 2002, at the earliest, this is the earliest possible 
effective date he can receive for the eventual grant of 
service connection for this condition.  See Ingram v. 
Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. 
Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that 
has not been finally adjudicated remains pending for purposes 
of determining the effective date for that disability, but 
conversely, that a claim which has become final and binding 
in the absence of an appeal does not remain pending and 
subject to an earlier effective date).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for an 
effective date earlier than June 24, 2002, for the grant of 
service connection for lumbar DDD.  And because the 
preponderance of the evidence is against this claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the 
appeal of this claim is denied.


ORDER

The claim for an effective date earlier than June 24, 2002 
for the grant of service connection for lumbar DDD, including 
on basis of CUE in a prior March 1986 decision, is denied.  



REMAND

The Veteran's remaining claim is for a TDIU.  He believes his 
service-connected disabilities are so severe as to render him 
incapable of obtaining and maintaining substantially gainful 
employment that is commensurate with his level of education 
and prior work experience and training.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19.  

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.19.  In making this determination, 
consideration may be given to his level of education, special 
training, and previous work experience, but not to his age or 
impairment caused by disabilities that are not service 
connected.  Id.

To qualify for a total rating for compensation purposes, the 
evidence must show:  (1) a single disability rated as 100- 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities, provided there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

In this case, the Veteran meets these threshold minimum 
requirements of § 4.16(a) due to his service-connected 
disabilities of:  (1) post-operative residuals of the 
fractured right distal tibia and fibula, rated as 40-percent 
disabling; (2) lumbar DDD, rated as 20-percent disabling; (3) 
patellofemoral arthritis of the right knee, rated as 10-
percent disabling; (4) a residual scar on the right ankle, 
rated as 10- percent disabling; and (5) osteoarthritis of the 
right foot, rated as 
10-percent disabling, for a combined 70 percent rating.  
38 C.F.R. § 4.25.



Therefore, the determinative issue is whether the Veteran is 
capable of obtaining and maintaining substantially gainful 
employment given the severity of these several service-
connected disabilities.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity. The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.



Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration or accommodation 
was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
showing the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  The Court also clarified in Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993), that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  So above and beyond 
this, the record must reflect some factor that takes a 
particular case outside the norm in order for a claim for 
individual unemployability benefits to prevail.  As the Court 
further explained in Van Hoose, the mere fact that a Veteran 
is unemployed or has difficulty obtaining employment is not 
enough.  The question is whether he is capable of performing 
the physical and mental acts required by employment, 
not whether he can find employment.



Turning back now to the facts of this particular case.  The 
evidence indicates the Veteran is unable to perform manual 
labor due to his right ankle disability, and the VA examiners 
in December 1995 and April 1996 found that he was 
unemployable due to service-connected disability.  Those 
examinations were conducted, however, not very long after the 
surgical fusion of his right ankle in October 1995, and he 
received a temporary 100 percent rating following that 
surgery to compensate him while he convalesced.  38 C.F.R. 
§ 4.30.

The VA examiner in April 1996 also indicated the Veteran 
would be unemployable in the future due to the service-
connected disability.  The physician did not, however, 
provide any clinical findings or analysis to support his 
opinion and it is unclear to what extent the Veteran's 
reported history entered into the opinion.  See Hernandez-
Toyens v. West, 11 Vet. App. 379 (1998) (the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence).

In the August 1996 report of the VA Vocational Rehabilitation 
evaluation, however, the counselor provided a complete 
analysis of the Veteran's work and social history, the 
affects of his service-connected disability on his ability to 
obtain and retain employment, and the affects of his non-
service connected impairments on employment.  The counselor 
stated that, although the Veteran was limited in the kinds of 
work that he could perform due to his service-connected 
disability, it was his non-service connected impairments, 
including an unstable work history and maladaptive behavior, 
which prevented him from being retrained for or obtaining 
employment that he could perform.

The counselor also stated the Veteran's appearance with a 
walking brace and cane would prevent most employers from 
hiring him.  Eligibility for a TDIU requires evidence showing 
the Veteran is incapable of performing the physical and 
mental acts required by employment; whether he can find 
employment is not material.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  The examining psychiatrist in May 1999 
provided the opinion that the Veteran was unemployable due to 
depression and suicidal ideation, not on account of his right 
ankle disability.

However, since the Board's previous decision in December 1999 
denying him a TDIU, the Veteran has been granted service 
connection for lumbar DDD.  And there has not been any 
medical indication of whether this additional disability, now 
service connected, when considered along with the other 
service-connected disabilities, is sufficient to preclude all 
forms of substantially gainful employment.  See Gary v. 
Brown, 7 Vet. App. 229, 232 (1994); Beaty v. Brown, 6 Vet. 
App. 532 (1994).  The most recent VA compensation examination 
was scheduled for October 2007 for his spine and joints, but 
he failed to report for that evaluation.  Prior to that 
scheduled October 2007 examination, the next most recent 
VA compensation examination was in January 2005.  So, 
assuming he is willing and able to report, the Veteran needs 
to be reexamined to get a better indication of the current 
severity of his service-connected disabilities and their 
affect on his employability.  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (where the Court determined the Board should 
have ordered a contemporaneous examination of the Veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).



Accordingly, this claim for a TDIU is REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for any additional VA 
examinations needed to reassess the severity of his 
service- connected disabilities:  
(1) post-operative residuals of the fractured right 
distal tibia and fibula, rated as 40-percent 
disabling; (2) lumbar degenerative disc disease, 
rated as 20-percent disabling; (3) patellofemoral 
arthritis of the right knee, rated as 10-percent 
disabling; (4) a residual scar on the right ankle, 
rated as 10-percent disabling; and (5) 
osteoarthritis of the right foot, rated as 10-
percent disabling, for a combined 70 percent 
rating.

A medical opinion is especially needed concerning 
whether these disabilities (and only these 
disabilities) preclude him from obtaining and 
maintaining substantially gainful employment that 
is commensurate with his level of education and 
prior work experience and training.  38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

2.  Then readjudicate this remaining TDIU claim in 
light of the additional evidence. If this claim is 
not granted to the Veteran's satisfaction, send him 
a SSOC and give him an opportunity to respond to it 
before returning the file to the Board for further 
appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning this claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


